DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a vehicle system for a vehicle, the vehicle system comprising: a controller configured to:
determine, among the rear seats, at least one rear seat where the measured weight of the passenger or the object is less than a predetermined weight based on an output value of a SBR sensor, among the plurality of SBR sensors, installed in the at least one rear seat;
determine whether a seat belt installed in the determined at least one rear seat is buckled based on an output value of a belt buckle sensor, among the plurality of belt buckle sensors, installed in which the at least one rear seat;
determine whether the vehicle is turned off when the seat belt installed in the determined at least one rear seat is buckled;
determine whether a door adjacent to the determined at least one rear seat is not opened, or closed in state in which the seat belt is buckled; and

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
02/24/2020